EXHIBIT STOCK PURCHASE AGREEMENT THIS STOCK PURCHASEAGREEMENT (this “Agreement”) is dated as of October, 2009, and is entered into by and among each of the investors whose names are set forth below (each individually, an “Investor” and collectively, the "Investors") and NeoMagic Corporation, a Delaware corporation (the “Company”), with the Company and each of the Investors hereinafter being referred to collectively as the “Parties” and individually as a “Party.”). RECITALS WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to
